 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 845 
IN THE HOUSE OF REPRESENTATIVES 
 
January 2, 2013 
Mr. Stearns submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to establish a standing Committee on Repeals. 
 
 
1.Committee on Repeals 
(a)EstablishmentClause 1 of rule X of the Rules of the House of Representatives is amended— 
(1)by redesignating paragraphs (o) through (t) as paragraphs (p) through (u); and 
(2)by inserting after paragraph (n) the following new paragraph: 
 
(o)Committee on Repeals.The repeal of obsolete laws..  
(b)Exclusive service of MembersClause 5(b) of rule X of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(3)A Member, Delegate, or Resident Commissioner who serves as a member of the Committee on Repeals may not serve simultaneously as a member of any other standing committee.. 
 
